DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/17/2019, 01/22/2020, 03/31/2020 and 10/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Election/Restrictions
Applicant's election with traverse of Species I linked to claims 1-4 and 14 in the reply filed on 02/23/2021 is acknowledged. Claims 5-13 and 15-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021. 

With regard to the restriction requirement, Applicant’s arguments filed 02/23/2021 (see page 11 of Remarks) have been fully considered but are not persuasive in view of the reasons set forth below. 

On page 11 of Remarks, Applicant argued:
Reconsideration and withdrawal of the restriction requirement between the identified
Groups is respectfully requested. The restriction requirement set forth by the Office Action is
contrary to the requirements of the Manual of Patent Examining Procedure (MPEP), which states that the entire claim set must be examined if the search and examination can be done without serious burden regardless of whether the claim set includes independent or distinct inventions: If the search and examination of all the claims in an application can be made without
serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. 
In response to Applicant’s arguments, Examiner respectfully disagrees.
It is clearly stated in MPEP 808.02 that:
“ ... the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: (A) separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search”.
It is noted in the restriction requirement dated 12/28/2020 that the species I-III require a different field of search, e.g., searching different classes/subclasses: CPC H04W 16/02 and CPC H04W 16/04 for the Embodiment 1, CPC H04L 41/145 for the Embodiment 2, and CPC H04L 43/00 and CPC H04L 43/0852 for the Embodiments, which sufficiently explained why there would be a serious burden on the examiner. 
Therefore, Applicant’s the above argument is moot. The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “embodiments of the present invention” in line 1, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Network capacity adjustment using experience blocking ratio”.
Appropriate correction is required.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “actual single-user rate”, “required single-user rate”, “*, and “/”  (¶0076 of Applicant’s originally filed specification).
Appropriate correction is required.

Claim Objections
Claims 4 and 19 are objected to because of the following informality:  
Claim 4 recites, “an experience blocking ratio” (line 9). It is suggested to replace it with “the experience block ratio” for clarity. Claim 19 is objected to at least based on a similar rational applied to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 3-4 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites, “first determining that the quantity of concurrent users of the cell in the unit time is greater than the quantity of equivalent channels of the cell, and determining, in response to the first determining, that:
the first unsatisfied traffic volume = the quantity of concurrent users of the cell in
the unit time, and
	the first satisfied traffic volume = 0;
second determining that the quantity of concurrent users of the cell in the unit time is less than or equal to the quantity of equivalent channels of the cell, and determining, in response to the second determining, that:
the first unsatisfied traffic volume = 0, and
the first satisfied traffic volume = the quantity of concurrent users of the cell in
the unit time;
third determining that the quantity of concurrent users of the cell in the unit time is greater than the quantity of equivalent channels of the cell, and determining, in response to the third determining, that:
the first satisfied traffic volume = the quantity of concurrent users of the cell in
the unit time * an actual single-user rate/a required single-user rate, and
the first unsatisfied traffic volume = the quantity of concurrent users of the cell in
the unit time * (1 - the actual single-user rate/the required single-user rate); and
fourth determining that the quantity of concurrent users of the cell in the unit time is less than or equal to the quantity of equivalent channels of the cell, and determining, in response to the third determining, that:
the unsatisfied traffic volume = 0, and
the satisfied traffic volume = the quantity of concurrent users of the cell in the
unit time”.
The claim requires different actions for the same optional limitations recited with respect to first and third determining steps (see underlined), which renders the claim indefinite. For example, under the same optional limitations “the quantity of concurrent users of the cell in the unit time is greater than the quantity of equivalent channels of the cell”, the claim requires different actions of either (1) “the first unsatisfied traffic volume = the quantity of concurrent users of the cell in the unit time, and the first satisfied traffic volume = 0” (lines 6-8) or (2) “the first satisfied traffic volume = the quantity of concurrent users of the cell in the unit time * an actual single-user rate/a required single-user rate, and the first unsatisfied traffic volume = the quantity of concurrent users of the cell in the unit time * (1 - the actual single-user rate/the required single-user rate)” (lines 18-21). 
Further, the claim requires different actions for the same optional limitations recited with respect to second and fourth determining steps (see bolded), which renders the claim indefinite. For example, under the same optional limitations “the quantity of concurrent users of the cell in the unit time is less than or equal to the quantity of equivalent channels of the cell”, the claim requires different actions of either (1) “the first unsatisfied traffic volume = 0, and the first satisfied traffic volume = the quantity of concurrent users of the cell in the unit time” (lines 12-14) or (2) “the unsatisfied traffic volume = 0, and the satisfied traffic volume = the quantity of concurrent users of the cell in the unit time” (lines 25-27). Claim 18 
Claim 3 recites, “the quantity of concurrent users of the cell in the unit time * an actual single-user rate/a required single-user rate” (line 19). It is unclear what the characters “*” and “/” represent. More particularly, the character “/” can be interpreted as “and” “or or”. This renders the limitation “actual single-user rate/a required single-user rate” indefinite.
Claim 3 recites, “actual single-user rate” and “required single-user rate” (line 19). It is unclear what “... single-user rate” means. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). However, the specification does not clearly redefine the term, so the term “... single-user rate” is indefinite. Further, it is also unclear in what manner the terms “actual single-user rate” and “required single-user rate” are associated. Claim 18 is rejected at least based on a similar rational applied to claim 3. For the examination purpose only, it is interpreted as best understood.
Claim 4 recites, “a quantity of equivalent channels that is of the cell ...” (line 6). It is unclear whether “a quantity of equivalent channels that is of the cell ...” (line 6) refers to “a quantity of equivalent channels that is of the cell in the unit time ...” (line 3 of claim 1). Claim 19 is rejected at least based on a similar rational applied to claim 4. For the examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 2, 4, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN Publication No. 101304612) in view of Radpour et al (US Publication No. 2004/0068556).
Note: Liu was cited by the applicant in the IDS received on 12/17/2019 and Radpour was cited by the applicant in the IDS received on 01/22/2020. 

Regarding claim 1, Liu teaches, a network capacity adjustment method carried out by a network device [page 9, 2nd paragraph, adjusting the traffic channel configuration (TCH) values carried out by a network device; further see, page 10, 3rd paragraph; FIG. 2, a cell-level resource configuration device], the method comprising: 
obtaining, traffic-related parameters of a cell, in a unit time in a statistics period [page 12, 5th paragraph to page 13, 1st paragraph; page 13, 3rd-4th paragraphs; step 102, obtaining, ErL/traffic intensity and call amount (CA), in each segmented time period according to the cell (indicates the parameters of a cell) configuration information and busy-hour traffic statistic information (i.e., in a unit time a statistic period)];
determining, an experience blocking ratio of the cell in the statistics period [page 12, 5th paragraph to page 13, 4th  paragraph; step 103, determining/calculating, grade of level (GOS)-GA curve cluster/GOS/call drop rate (i.e., experience blocking ratio) of the cell in the statistics period] based on: 
the traffic-related parameters of the cell in the unit time [page 12, 5th paragraph to page 13, 4th paragraph; step 103, according to the Erl and CA of the cell in the unit time]
and 
a quantity of equivalent channels of the cell [page 12, 5th paragraph to page 13, 4th paragraph; step 103, according to the TCH (i.e., the quantity of equivalent channels) of the cell]; and 
adjusting the quantity of equivalent channels of the cell based on the experience blocking ratio [page 17, 2nd paragraph, adjusting the TCH values (i.e., the quantity of equivalent channels) of the cell based on the GOS (i.e., experience blocking ratio)]. 
Although Liu teaches, “obtaining, traffic-related parameters of a cell, in a unit time in a statistics period” and “determining, an experience blocking ratio of the cell in the statistics period based on: the traffic-related parameters of the cell in the unit time and a quantity of equivalent channels of the cell” as set forth above, Liu does not explicitly teach (see, emphasis), obtaining a quantity of concurrent users and determining, an experience blocking ratio ... based on: the quantity of concurrent users.
a quantity of concurrent users [FIGS. 3 and 4; ¶0063-0069, step S312, setting/increasing the number of users; note that setting the number of users requires obtaining the number of users] and determining, an experience blocking ratio ... based on: the quantity of concurrent users  [FIGS. 3 and 4; ¶0063-0069, step S316, determining a blocking ratio Pk based on the number of users set through S312].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Liu by including “obtaining a quantity of concurrent users and determining, an experience blocking ratio ... based on: the quantity of concurrent users“ as taught by Radpour, because it would provide the system with the enhanced capability of allowing a network planner to determine a maximum number of users that are assured the target throughput on a predetermined number of channels, for any given application environment, based on known traffic engineering blocking probability formula [¶0036 of Radpour].

Regarding claim 2, Liu teaches, “the determining an experience blocking ratio of the cell in the statistics period” as set forth above in claim 1, and Liu further teaches, 
calculating, for the cell in the unit time: a first traffic parameter [page 15, 5th paragraph to page 16, 5th paragraph, calculating, for the cell in each segmented time, GOSi/blocking ratio (i.e., first traffic parameter); note that calculating the GOS/blocking ratio requires calculating the number of blocked calls (i.e., unsatisfied traffic volume)]; 
calculating, for the cell in the statistics period and based on the first traffic parameter: 
a second traffic parameter [page 16, 3rd-5th paragraphs, calculating a total GOS (i.e., second traffic parameter) for the cell in each segmented time period and based on each GOSi (i.e., first traffic parameter)]; and 
obtaining, the experience blocking ratio of the cell in the statistics period [page 16, 3rd-5th paragraphs, obtaining the total GOS of the cell as a blocking ratio in each segment time period].
	Although Liu teaches, “calculating, for the cell in the unit time, a first traffic parameter” and “calculating, for the cell in the statistics period and based on the first traffic parameter, a second traffic parameter” as set forth above, Liu does not explicitly teach (see, emphasis), calculating a traffic parameter comprises calculating ... a satisfied traffic volume.
	However, Radpour teaches, calculating a traffic parameter comprises calculating an unsatisfied traffic volume and a satisfied traffic volume [¶0092, GOS of 0.01 indicates that 99 percent of the calls are transmitted without any blocking (i.e., satisfied traffic volume), which implies 1 percent of the calls is transmitted with blocking (i.e., unsatisfied volume); note that calculating the GOS (i.e., traffic parameter) results in calculating an unsatisfied traffic volume and a satisfied traffic volume].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Liu by including “calculating an unsatisfied traffic volume and a satisfied traffic volume “ as taught by Radpour, because it would provide the system with the enhanced capability of allowing a network planner to determine a maximum number of users that are assured the target throughput on a predetermined number of channels, for any given application environment, based on known traffic engineering blocking probability formula [¶0036 of Radpour].

Regarding claim 4, Liu teaches, “wherein the adjusting, the quantity of equivalent channels of the cell” as set forth above, and Liu further teaches, 
first determining, the experience blocking ratio is greater than a preset target experience blocking ratio [page 17, 1st-2nd paragraphs, when the calculated total GOS (i.e., experience blocking ratio) is higher than a preset GOS (i.e., preset target experience blocking ratio)]; 
querying, in response to the first determining [page 17, 1st-2nd paragraphs, when the calculated total GOS is higher than a preset GOS (i.e., in response to the first determining)], a blocking ratio table based on the target experience blocking ratio [page 11, 4th – 6th paragraphs, querying Erlang B table (i.e., blocking ratio table) based on GOS to determine the TCH (i.e., the quantity of equivalent channels); note that the Erlang B table includes relationship between GOSs and TCHs], to obtain a quantity of equivalent channels that is of the cell and that corresponds to the target experience blocking ratio [page 11, 1st – 6th paragraphs; page 17, 1st-2nd paragraphs, determining/adjusting/obtaining the TCH (i.e., the quantity of equivalent channels) of the cell and that corresponds to the GOS; note that the Erlang B table includes relationship between GOSs and TCHs], wherein the blocking ratio table comprises a correspondence between a quantity of equivalent channels of the cell, an experience blocking ratio, and a traffic volume [page 11, 1st – 6th paragraphs, page 17, 1st-2nd paragraphs, the table comprises a correspondence between the TCH of the cell, the GOS, the call volume (CA) and the Erlang value (i.e., traffic volume)]; and 
adjusting, the quantity of equivalent channels of the cell to the quantity of equivalent channels that is of the cell and that corresponds to the target experience blocking ratio [page 11, 1st - 6th paragraphs; page 17, 1st-2nd paragraphs, adjusting the TCHs of the cell to the TCH that is of the cell and that corresponds to GOS].  

Regarding claim 14, Liu teaches, a network device [page 10, 3rd paragraph, a cell-level resource configuration device] comprising: 
a memory [page 10, 3rd paragraph; page 12, 5th paragraph to page 13, 1st paragraph; page 13, 3rd-4th paragraphs, note that a device for cell-level resource configuration has a memory], and 
a processor [page 10, 3rd paragraph; page 12, 5th paragraph to page 13, 1st paragraph; page 13, 3rd-4th paragraphs, note that a device for cell-level resource configuration has a processor], 
wherein the memory is configured to store instructions [page 10, 3rd paragraph; page 12, 5th paragraph to page 13, 1st paragraph; page 13, 3rd-4th paragraphs, note that the memory of a device for cell-level resource configuration store program instructions], and 
wherein the processor is configured to execute the instructions to facilitate the network device carrying out a method [page 10, 3rd paragraph; page 12, 5th paragraph to page 13, 1st paragraph; page 13, 3rd-4th paragraphs, note that the processor executes the instructions stored in the memory to carry out action(s)].
Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.

 Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4.

Allowable Subject Matter
Claims 3 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office Action (in pages 4-7) and to include all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Blaunshtein et al (US Publication No. 2014/0170986) [¶0024]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469